Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 07/20/2020:
Claims 1-9 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “vehicle connectivity unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.	Claim 5 objected to because of the following informalities: it is recommended to rewrite claim 5 as the following: “5. The vehicle connectivity unit of claim 1, wherein the controller is configured to instruct a s are below minimum thresholds for the respective communications infrastructures.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.2	Claims 1-9 recite the limitation/feature “vehicle connectivity unit,” which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification, at least as published, only states, in Para [0006-0007, 0056], what the claimed “vehicle connectivity unit” does, what the “vehicle connectivity unit” includes; what the “vehicle connectivity unit” can include, in Para [0055]; what the “vehicle connectivity unit” is enabling, in Para [0058], BUT, HOWEVER, the specification is silent on what the claimed/specified “vehicle connectivity unit” is, or how it looks, whether this is a system component, or a system element, or where it is located or positioned, or if 
	For the purpose of this examination, the limitation/feature “vehicle connectivity unit” is not given a patentable weight, and is withdrawn from consideration.
	Hence, the limitation/feature “vehicle connectivity unit,” recited in the claim preambles of claims 1 through 9, will be interpreted as “vehicle communications,” similar to how it is discussed and supported in Para [0055] of the specification, at least as published. 

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1-9 recite the limitation/feature “vehicle connectivity unit,” which is unclear what it is, which renders the claims indefinite. Clarification is required. 
The specification, at least as published, only states, in Para [0006-0007, 0056], what the claimed “vehicle connectivity unit” does, what the “vehicle connectivity unit” includes; what the “vehicle connectivity unit” can include, in Para [0055]; what the “vehicle connectivity unit” is enabling, in Para [0058], BUT, HOWEVER, the specification is silent about what the claimed/specified “vehicle connectivity unit” is, or how it looks, whether this is a system component, or a system element, or where it is located/positioned/placed, or if this is a subsystem (as specified in Para [0058] of the specification, at least as published) then which subsystem of which system it is, or what, or where, which renders the claims indefinite. Clarification is required.

	Hence, the limitation/feature “vehicle connectivity unit,” recited in the claim preambles of claims 1 through 9, will be interpreted as “vehicle communications,” similar to how it is discussed and supported in Para [0055] of the specification, at least as published. 
2.1.2	Claim 1 recites the limitation "the signals" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.3	Claim 2 recites the limitation "the performance characteristics" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.4	Claim 3 recites the limitation "the performance characteristic(s)" in the body of the claim, which is unclear whether the claimed/specified “primary communications infrastructure” has one performance characteristic, or more than one performance characteristic (multiple performance characteristics), which renders the claim indefinite. Clarification is required.
Hence, taking into consideration that that, as claimed in claim 1, “measuring a performance characteristic is being performed for and/or of each of the selected communications infrastructures,” for the purpose of this examination, and in light of the specification and claims, claim 3 will be interpreted as the following: “3. The vehicle connectivity unit of claim 1, wherein the controller is configured to select a secondary communications infrastructure as the active communications channel when minimum thresholds for the performance characteristic of the primary communications infrastructure is not within acceptable limits.” 
2.1.5	Claim 3 recites the limitation "the primary communications infrastructure" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.6	Claim 5 recites the limitation "the respective communications infrastructures" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.7	Claim 5 recites the limitation "the distance between vehicles" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.8	Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent/dependent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 3-7 rejected under 35 U.S.C. 103 as being unpatentable over Dupray (Pub. No.: US20170069214).
As per claim 1, Dupray discloses, through the invention (see entire document), vehicle communications (see entire document, particularly Para [0105, 0136, 0171, 0267, 0303-0304, 0331]), comprising: 
at least one transmitter/receiver (see entire document, particularly Para [0083-0090, 0093, 0116, 0119, 0125, 0135, 0160]) for communications via at least two different communications infrastructures 
at least one sensor for measuring a performance characteristic of each of the selected communications infrastructures and for generating a signal indicative of the measured performance characteristic (see entire document, particularly Para [0093, 0101-0103, 0117-0119, 0126, 0178, 0186, 0203-0206]); and 
a controller for receiving signals from the at least one sensor and selecting an active communications infrastructure based on the signals from the at least one sensor (see entire document, particularly Para [0113, 0117-0119, 0334, 0339]).

As per claim 3, Dupray further discloses, through the invention (see entire document), selecting a secondary communications infrastructure as the active communications channel when minimum thresholds for the performance characteristic(s) of the primary communications infrastructure are not within acceptable limits (see entire document, particularly Para [0112-0118, 0121, 0254, 0269], claim 4).

As per claim 4, Dupray further discloses, through the invention (see entire document), primary communications infrastructure as wireless telephone communications (see entire document, particularly Para [0136, 0160, 0437]).

As per claim 5, Dupray further discloses, through the invention (see entire document), instructing a vehicle to operate in a safe mode when performance criteria for all available communications infrastructure are below minimum thresholds for the respective communications infrastructures (see entire document, particularly Para [0162, 0180, 0184, 0263, 0269]).

As per claim 6, Dupray further discloses, through the invention (see entire document), travel plans modified in safe mode (see entire document, particularly Para [0162]).

As per claim 7, Dupray further discloses, through the invention (see entire document), vehicle-to-vehicle collision avoidance modified in safe mode to extend the distance between vehicles (see entire document, particularly Para [0059, 0153, 0159, 0174, 0199-0201, 0204, 0394]).

2.	Claims 2 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Dupray further in view of SIM (Pub. No.: WO2014196925A1).
As per claim 2, Dupray further discloses, through the invention (see entire document), performance characteristics selected from communications signal continuity, communications signal strength, and communications signal latency (see entire document, particularly Para [0101, 0113, 0117-0119, 0334, 0339]).
Dupray does not explicitly disclose through the invention, or is missing performance characteristics selected from communications signal latency.
However, SIM teaches through the invention (see entire document), in particular in fig. 5, abstract, on page 5 of 24, lanes 8-13, 21-34; on page 6 of 24, lanes 21-26 – calculating latency of a network through which the robotic device and a server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and determining speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network; a processor configured to calculate latency of a network through which the robotic device and the server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and to determine speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Dupray by incorporating, applying and utilizing the above steps, technique and features as taught by SIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to calculate latency of a network 

As per claim 8, Dupray further discloses, through the invention (see entire document), plurality of sensors, including at least one signal strength meter (see entire document, particularly Para [0101, 0113, 0117-0119, 0334, 0339]). 
	Dupray does not explicitly disclose through the invention, or is missing at least one latency detection calculator.
	However, SIM teaches through the invention (see entire document), in particular in fig. 5, abstract, on page 5 of 24, lanes 8-13, 21-34; on page 6 of 24, lanes 21-26 – calculating latency of a network through which the robotic device and a server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and determining speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network; a processor configured to calculate latency of a network through which the robotic device and the server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and to determine speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Dupray by incorporating, applying and utilizing the above steps, technique and features as taught by SIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to calculate latency of a network through which the robotic device and a server communicate, the latency of the network being a difference 

As per claim 9, Dupray further discloses, through the invention (see entire document), plurality of sensors, including at least one signal strength meter for each of the communications infrastructures (see entire document, particularly Para [0101, 0113, 0117-0119, 0334, 0339]). 
Dupray does not explicitly disclose through the invention, or is missing at least one latency detection calculator for each of the communications infrastructures.
	However, SIM teaches through the invention (see entire document), in particular in fig. 5, abstract, on page 5 of 24, lanes 8-13, 21-34; on page 6 of 24, lanes 21-26 – calculating latency of a network through which the robotic device and a server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and determining speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network; a processor configured to calculate latency of a network through which the robotic device and the server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data corresponding to the sent sensor data by the robotic device from the server, and to determine speed of the robotic device based on the threshold value of the positional accuracy of the robotic device and the latency of the network.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Dupray by incorporating, applying and utilizing the above steps, technique and features as taught by SIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to calculate latency of a network through which the robotic device and a server communicate, the latency of the network being a difference between sending sensor data from the robotic device to the server and receiving processed data 

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662